4.
Fae a n) he “ute i rae pistrict ae

rth Carolina
United Shiles of America. oT
Rend Pla ff a ea ie
: | 1:7 7-CV-10%6
ri David Hil
AY . AN doi

 

Nokce of C hange a Address

Naice js ere Ons In n
ard by Given Tr Spy feeadeal ont

fettioner Brian Davi thal since Aoril

16 LL 7 Tuesd day lip utili! the delle of this Tiling WAS

filed felitioner’s address is changed to FCL Bherchu.
pect ” fe with the the Court, he - a” an eo

a)
- Dat ii
Bri lan Dawid ca

 

I whiss , fy,

flease (ron beme a my lanl, Specie Hatony lh

ae n The <i == eh elshun Unit SHU
‘de Inerce Great Nop bo tee

ee VA 23804-
Shanley: a blo e | Justice Fe For US Wat Wor dpress, CoM

Case 1:13-cr-00435-TDS Documen t175 Filed 05/03/19 Pane 1 of 1
